Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-9 in the reply filed on December 14, 2020 is acknowledged.  The traversal is on the ground(s) that there would be no serious search burden.  This is not found persuasive because if method claims diverge from apparatus claims, there would be additional burdensome searching required, while if the method claims do not diverge from the apparatus claims, then the method claims will be rejoined if allowable subject matter from the apparatus claims is also in the method claims and non-transitory computer-readable medium storing computer-readable instructions.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding Claims 1-9, it is unclear what the exact metes and bounds of “plenum” are supposed to be. Paragraph [0071] in the corresponding PGPUB may define “plenum” to be: “made of heat conductive metal and has … entry and exit points for carrying hot flowing material [or] heat circuits that can be selectively energized to fit different patterns and different sized sheets or objects.” But it is unclear for claim purposes which of the three main clauses (heat conductive metal, ports for carrying hot flowing material, and heat circuits) limit the claimed occurrences of “plenum.”

Specifically regarding Claims 3-4, it is unclear what is meant by “the deposited layer of material includes at least one layer column.” The specification does not shed light on what is meant by “layer column” in particular, but mentions columns in two contexts: 1) Columns 310 as shown in Figure 3 and 2) support columns as described in [0088] of the PGPUB. Columns 310 do not appear what Applicant is intending to claim, but “support columns” in [0088] do not sufficiently define the claim metes and bounds. It seems that “support columns” are only created upon heating by a platen (not plenum), so it seems that the deposited material does not comprise columns until the build material is exposed to a platen (or possibly a plenum?). Additional lack of clarity comes from the fact that, broadly-interpreted, the stack of material 250 in Figure 3 appears to comprise one layer column – if Applicant disagrees, amendments/arguments sufficient to distinguish (if supported by the original disclosure) should be made.

Specifically regarding Claim 6, it is unclear what is meant by “the printed layer shape of the object is fluid base.” What shape would qualify as “fluid base” (or “fluid-based” if “base” is a typographical error)? Would changing the claim to read --the printed layer shape of the object is defined 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Note that the claims are directed towards an apparatus and as such will be examined under such conditions. The material worked upon or the process of using the apparatus are viewed as recitation of intended use and are given little patentable weight (Please see MPEP 2114 R1-2115 R2 for further details).

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Swartz et al. (US 2016/0082695 A1, hereinafter Swartz) in view of Ackelid (US 2014/0370323 A1, hereinafter Ackelid).
Regarding Claims 1 and 7, as best as the claims can be understood, Swartz teaches an object of capable of functioning as claimed, with the exception of a movable platform.
Specifically, Swartz teaches the capability of applying powder to a layer of material such as material 201 that constitutes a build surface, a heated plenum to selectively cure portions of the material (per [0071] wherein the thermal print head with an array of heating elements is understood to be a plenum) wherein each layer of an object is assembled in a stepwise fashion until the entire object is belt.
While Swartz applies powder in one fashion, Ackelid, in analogous art pertaining to additive manufacturing, teaches using a movable platform 2 as a way to apply powder, and thus it would have been obvious to apply Swartz’s build surface to such a movable platform and apply powder thusly thereto, decrementing for each layer as Ackelid does.

Regarding Claim 2, Swartz’s layer material 201 that functions as a build surface had to be sized somewhere, and thus there is at the very a least a suggestion, if not an implicit understanding, that Swartz includes an apparatus to cut the build surface to a predetermined size before placing it on the movable platform.

Regarding Claims 3-4, as described above, Swartz’s deposition can be considered a layer column, and heat is applied to it.

Regarding Claims 5-6, Swartz in [0064]-[0066]] describes just such a system, with the possible exception of there being more than one printhead to applying the liquid that defines the shape being formed before unstuck excess is powder is removed. If there is only one printhead in Swartz, it would 

Regarding Claims 8-9, Swartz discloses using heat and pressure in [0071] to form the material, which given the desire to form particular parts, is understood to, or at least suggests, a controller to control the compression and heating to predetermined levels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743